Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-22-00004-CV

                        RATTLESNAKE RIDGE VENTURES, LLC,
                                    Appellant

                                                v.

            Alicia ORTIZ, Individually and as Next Friend of M.D.M. and A.D.M.,
                                         Appellee

                  From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-21-372
                         Honorable Baldemar Garza, Judge Presiding

     BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, the trial court’s December 15, 2021
order denying Rattlesnake Ridge Ventures, LLC’s special appearance is REVERSED.

       We VACATE the trial court’s January 10, 2022 order granting Alicia Ortiz’s motion to
show authority and striking Rattlesnake Ridge Ventures, LLC’s special appearance and answer
pleadings.

       We RENDER judgment dismissing Alicia Ortiz’s claims against Rattlesnake Ridge
Ventures, LLC for want of personal jurisdiction.

       We tax costs of court for this appeal against Alicia Ortiz.

    Rattlesnake Ridge Ventures, LLC’s June 28, 2022 motion to stay trial court proceedings is
MOOT.

       SIGNED August 3, 2022.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice